Case 3:20-cv-07739-SK Document 1-17 Filed 11/02/20 Page 1 of 3




                      EXHIBIT Q
         Case 3:20-cv-07739-SK Document 1-17 Filed 11/02/20 Page 2 of 3




            Department of the Treasury                             Date:

            Internal Revenue Service                               September 29, 2020
            Privacy, Governmental Liaison and Disclosure           Employee name:

            Centralized Processing Unit                            John Quigley
            Stop 93A                                               Employee ID number:

            PO Box 621506                                          1000247712
            Atlanta, GA 30362                                      Telephone number:
                                                                   510-907-5337
            Lee Fang                                               Fax number:

            First Look Media                                       855-205-9335
                                                                   Case number:
            604 Mission Street, 7Th Fl.
                                                                   2020-05601
            San Francisco, CA 94105
                                                                   Re: FOIA Request


Dear Lee Fang:

This is in response to your Freedom of Information Act (FOIA) request dated July 17, 2020,
received in our office on July 17, 2020.

You asked for copies of written agreements and reports filed under the Intergovernmental
Personnel Act from January 21, 2017 and July 10, 2020.

I sent you a letter on August 13, 2020, requesting additional time to search for and review the
records requested in your Freedom of Information Act (FOIA) request.
I need additional time to search for and review records. I expect to complete your request by
November 30, 2020. Please consider contacting me to arrange an alternative time frame for
processing the request or limit the scope or your FOIA request, which may reduce the time in
processing your request.

Please be aware that extending the time for responding to your request will not delay or postpone
any administrative, examination, investigation, or collection action.

You have the right to file suit for a judicial review. You can file suit after August 28, 2020. File
your suit in the U.S. District Court:

      Where you reside, or have your principal place of business,
      Where the records are located, or
      In the District of Columbia

Rule 4(i)(1)(C), of the Federal Rules of Civil Procedure, also requires you send IRS a copy of the
summons and complaint as well as to the Attorney General and the United States Attorney for
the district in which the action is brought. You must send the IRS copies, by registered or
certified mail, to:

Commissioner of Internal Revenue
Attention: CC: PA: Br 6/7
         Case 3:20-cv-07739-SK Document 1-17 Filed 11/02/20 Page 3 of 3




1111 Constitution Avenue, NW
Washington, D.C. 20224

I apologize for any inconvenience this delay may cause.

If you would like to discuss our response, you have the right to contact the FOIA public liaison,
Summer Sutherland, at 801-620-2149.

The FOIA Public Liaison responds to FOIA requests for copies of documents maintained by the
IRS. There is no provision in the FOIA to resolve tax, collection, or processing issues. If you
need assistance with tax-related issues, you can call the IRS at 800-829-1040.

You also have the right to contact the Office of Government Information Services (OGIS). The
Office of Government Information Services, the Federal FOIA Ombudsman’s office, offers
mediation services to help resolve disputes between FOIA requesters and federal agencies. The
contact information for OGIS is:

Office of Government Information Services
National Archives and Records Administration
8601 Adelphi Road--OGIS
College Park, MD 20740-6001
202-741-5770
877-684-6448
ogis@nara.gov
ogis.archives.gov

If you have questions, you can contact the person at the telephone number at the top of this letter.

                                                             Sincerely,



                                                             David Nimmo
                                                             Disclosure Manager
                                                             Disclosure Office 13
